Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-17 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art of record does not teach or suggest, either alone or in combination in claim 1: “determining whether the first recorded time is within a time window inclusive of a scheduled time for a planned dose specified in a controller medication dosage plan; determining whether the second recorded time is within the time window; in response to determining that the first recorded time and the second recorded time are not within the time window, determining whether the first recorded time or the second recorded time is closer to the first scheduled time; in response to determining that the second recorded time is closer to the first scheduled time: recharacterizing the first medication usage event as an excessive dose, and characterizing the second medication usage event as an off-schedule dose; generating a notification indicative of the characterization of the first medication usage event as an excessive dose and the second medication usage event as the off-schedule dose; and presenting the notification on a display of a computing device associated with the medicament device.” in combination with the remaining of the claimed limitations.
In claim 9: “determine whether the first recorded time is within a time window inclusive of a scheduled time for a planned dose specified in a controller medication dosage plan; determine whether the second recorded time is within the time window; in response to determining that the first recorded time and the second recorded time are not within the time window, determine whether the first recorded time or the second recorded time is closer to the first scheduled time; in response to determining that the second recorded time is closer to the first scheduled time: recharacterize the first medication usage event as an excessive dose, and characterize the second medication usage event as an off-schedule dose; generate a notification indicative of the characterization of the first medication usage event as an excessive dose and the second medication usage event as the off-schedule dose; and present the notification on a display of a computing device associated with the medicament device.” in combination with the remaining of the claimed limitations.
In claim 17: “determine whether the first recorded time is within a time window inclusive of a scheduled time for a planned dose specified in a controller medication dosage plan; determine whether the second recorded time is within the time window; in response to determining that the first recorded time and the second recorded time are not within the time window, determine whether the first recorded time or the second recorded time is closer to the first scheduled time; in response to determining that the second recorded time is closer to the first scheduled time: recharacterize the first medication usage event as an excessive dose, and characterize the second medication usage event as an off-schedule dose; generate a notification indicative of the characterization of the first medication usage event as an excessive dose and the second medication usage event as the off-schedule dose; and present the notification on a display of a computing device associated with the medicament device.” in combination with the remaining of the claimed limitations.
 Considering the claims, the best prior art found during examination Saint et al. (Saint; US 2016/0012205) which teaches processing the detected dispensed dose and time data associated with a dispensing event to generate dose data, a transmitter to wirelessly transmit the dose data to a user's device [0005], the software application resident on the companion device 5 can include drug confusion alerts that can be provided to the user via the display unit of the companion device 5. For example, with a drug confusion alert, the companion device 5 can alarm the patient if the patient injects a drug at the wrong time (e.g., because it indicates that there was confusion on which pen device the patient used). Also, for example, if the patient typically injects long acting insulin in the morning and delivers a dose in the afternoon, a mistake likely occurred. The typical delivery time could be set either explicitly (e.g., set a typical time and window for that delivery time) or experimentally where the average delivery time and typical window are analyzed to determine if a dose differs from the normal pattern. Drug confusion alerts can also be used in the hospital setting where an injection (or planned injection) can be cross checked with the Electronic Medical Record (EMR) or physician order to determine if the dose was correctly delivered, if there is a possible drug interaction, etc. [0037], the companion device 5 and/or the pen device 10 is provided with a method to warn the user if a bolus has been recently taken. This is a safeguard against accidentally double dosing for a meal or taking long acting insulin twice in a day. This alarm could be active if a second dose is initiated within a predefined period of time after the previous dose… [0064].
The other best prior art found is Drew (US 2012/0209241) which teaches while the total dose delivered to a patient over the duration of a daily therapy schedule may be an acceptable amount, in some circumstances, there may be one or more discrete, shorter periods of time within the 24-hour period during which an excessive or insufficient dose may be programmed for delivery to a patient relative to the shorter period of time. Moreover, when a daily therapy schedule is repeated to define therapy over, e.g., a 48-hour period, there may be a period of time including a portion of the end of the first daily therapy schedule and a portion of the beginning of the following daily therapy schedule during which an unacceptable dose may be programmed for delivery to the patient. Such circumstances may be further complicated by the possibility for a supplemental bolus or other bolus to be delivered at one or more points in time outside that defined by a daily therapy schedule [0032], if the comparison indicates that the total dose determined for one or more of the analysis windows is unacceptable (e.g., being outside the reference dosage range), the processor may present an indicator via a user interface alerting a programming clinician or other user that the total dosage for one or more of the analysis window is outside the reference dosage range and may be undesired. In view of the indicator, the clinician may either modify the dosing program, replace the proposed dosing program with another dosing program, or proceed to program the implantable fluid delivery device with the dosing program (e.g., if he/she determines that there is actually no excessive/insufficient dose risk). In some examples, the programming device may display a graphical representation of the proposed therapy dosing program with one or more analysis window of interest highlighted to allow the clinician to visualize the proposed therapy and determine how to proceed [0035] and if the total dosage determined for any of the analysis window is outside the reference dosage range (above or below the reference dosage range), processor 84 may not directly apply the proposed therapy dosing program. By not applying the proposed therapy dosing program, processor 84 may prevent, at least temporarily, IMD 12 from using the proposed therapy dosing program to define therapy actually delivered to patient 16. As shown in FIG. 9, in some examples, processor 84 may generate an alert, message or other indicator (e.g., via user interface 82) indicating to the user that the proposed therapy program defines a total dosage within one or more analysis windows that is outside the reference dosage range rather than transmitting the proposed therapy program to IMD 12 (102). Based on such an indicator, a user may decide, for example, to modify the proposed therapy dosing program, replace the proposed therapy, dosing program with another dosing program, or proceed to program the implantable fluid delivery device with the dosing program (e.g., if the user determines that there is actually no excessive/insufficient dose risk) [0074].
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689